Citation Nr: 0842587	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-43 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for benign prostatic 
hypertrophy.

3.  Entitlement to service connection for testicle swelling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant is a veteran who served on active duty from 
November 1950 to November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2005, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The issues remaining on appeal 
were remanded for additional development in August 2006.

The Board notes that a June 2008 rating decision established 
service connection for the residuals of traumatic injuries to 
the right and left feet and granted an increased maximum 
schedular 50 percent rating for the residuals of shell 
fragment wounds to the right thigh with neuropathy of the 
right saphenous nerve.  The veteran was notified that these 
determinations were considered to have resolved the appeals 
concerning these issues in full.  As the veteran expressed no 
subsequent disagreement, the Board finds there are no 
additional matters as to these issues remaining for appellate 
review.

In correspondence apparently received in October 2006 the 
veteran asserted that notation in the August 2006 decision 
that he had withdrawn issues on appeal was erroneous; 
however, the Board finds the issues of entitlement to 
increased ratings for a right knee scar, for a left calf 
scar, and for a perineum scar with traumatic rupture of the 
urethra were clearly withdrawn in accordance with VA 
regulations at the October 2005 hearing.  See 38 C.F.R. 
§ 20.204 (2008).  

The issues remaining on appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the veteran was 
provided adequate VCAA notice by correspondence dated in 
December 2003 and September 2006.  

The Board notes that the August 2006 remand instructions 
requested that the veteran be scheduled for appropriate VA 
examinations for opinions including as to whether he had a 
chronic low back disorder, benign prostatic hypertrophy, or 
testicle swelling as a result of injuries sustained during 
combat.  Although VA examinations were provided in 
December 2006 and February 2008, the examiners did not 
address the etiology issues as requested.  The Court has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, additional development is required prior 
to appellate review.

It is significant to note that the December 2006 VA 
orthopedic examiner stated a lumbosacral examination could 
not be conducted due to the veteran's inability to stand.  In 
a February 2008 addendum the examiner noted the veteran 
denied chronic low back pain and found his chronic low back 
disorder was actually a chronic bilateral lower extremity 
disorder secondary to injuries sustained during combat.  The 
Board notes, however, that the available record includes 
ample evidence of an existing chronic back disability with 
evidence of moderately extensive scattered degenerative 
changes to the lumbar spine shown in November 1988.  The 
Board also finds that the evidence demonstrates the veteran 
served in combat and that his report of having sustained a 
back injury when he incurred other combat-related injuries in 
Korea is consistent with the circumstances of his service.  
Service medical records show he was wounded in action by an 
enemy hand grenade in June 1951.  In light of the 
inconsistent medical evidence as to this matter, the Board 
finds the veteran's claims file should be reviewed by an 
orthopedic surgeon for the requested etiology opinion.

The Board also notes that the February 2008 VA genitourinary 
examination revealed no present testicular swelling and found 
that the veteran had benign prostatic hypertrophy.  The 
examiner found that a review of the veteran's claim file 
revealed a history of shrapnel injury to the right thigh with 
subsequent spread of infection to the prostate gland; 
however, no opinions were provided as to whether any chronic 
prostate or testicular swelling disorders were incurred as a 
result of that infection or any other injury or disease 
during active service.  Records show the veteran was wounded 
in action by an enemy hand grenade in June 1951 with injuries 
to the perineum and laceration of the bulbous urethra.  
Hospital reports also noted that he was treated for acute 
left epididymitis.  Therefore, the Board finds additional 
development is required as to these matters for an adequate 
determination.

A review of the records also reveals that subsequent to the 
Board's August 2006 remand the veteran submitted a VA Form 
21-4142 indicating he had received private medical treatment 
pertinent to the issues remaining on appeal and authorizing 
the release of records to VA.  No apparent efforts were taken 
to assist the veteran in obtaining records from M.L.M., M.D., 
of Chester, South Carolina.  Therefore, additional 
development as to this matter is also required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC must take appropriate 
action to assist the veteran in obtaining 
any pertinent private medical treatment 
records from M.L.M., M.D., of Chester, 
South Carolina.  All attempts to procure 
records should be documented in the file.  
If these records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran's claims file should be 
reviewed by a VA orthopedic surgeon for 
an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has a 
chronic low back disorder as a result of 
injuries sustained during combat or as a 
result of his service-connected 
disabilities of the lower extremities.  

Opinions should be provided based on the 
results of any necessary examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran's claims file should be 
reviewed by a VA urologist for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has 
chronic testicular swelling or benign 
prostatic hypertrophy as a result of 
events including as a result of injuries 
sustained during combat.  

Opinions should be provided based on the 
results of any necessary examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

